Case 4:19-cv-04759 Document5 Filed on 02/03/20 in TXSD Page 1 of 4

Terri Jenkins United States Courts
i Southern District of Texas
11939 Canyon Valley Drive FILED

Tomball 7
omball, TX 77377 FEB 03 77"

UNITED STATES DISTRICT COURT bad J: Bracey, Clerk of Court
SOUTHERN DISTRICT OF TEXAS

In re:
Terri Jenkins, Civil Action No.: 4:19-cv-04759

Case No.: 19-33769

Chapter: 13
Debtor.

 

VERIFIED MOTION FOR ENLARGEMENT OF TIME
TO FILE OPENING BRIEF

 

Appellant moves for an extension of time of 90 days to file her Opening Brief, up
to and including April 5, 2020. There is good cause for the motion. The matter is so
complex, from the point of view of a pro se litigant, that an adequate brief cannot
reasonably be prepared when due.

1, The brief is due February 5, 2020.

2. This is the first request for more time.

3. The length of the requested extension is 90 days.

4, The basis for the request is: I am not an attorney and am not trained in legal
matters. I need additional time to research the issues.

5. I hereby represent that I have exercised diligence and that the brief will be filed

within the time requested.

6. There is no other party separately represented.
7. The court reporter is not in default with regard to any designated transcripts.
8. This motion is made in good faith and not for the purpose of delay.

I declare under penalty of perjury under the laws of the United States of America that the

MOTION FOR ENLARGEMENT OF TIME FOR OPENING BRIEF 1
Case 4:19-cv-04759 Document5 Filed on 02/03/20 in TXSD Page 2 of 4

foregoing is true and correct.

Respectfully submitted,

Dated: February 3, 2020 — Foe, ent Cenq

Terri Jenkins, Debtor ~
CERTIFICATE OF SERVICE

I hereby certify that on the date last written below I served the foregoing
document on the following by depositing it in the U. S. Mail, first class postage prepaid
addressed, as follows:

William E. Heitkamp
Office of Chapter 13 Trustee
9821 Katy Freeway, Ste 590
Houston, TX 77024

US Trustee
515 Rusk Street, Suite 3516
Houston, TX 77002

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100
ADDISON TX 75001

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100
ADDISON TX 75001

Capital One Bank (USA), N.A.
by American InfoSource as agent
PO Box 71083

Charlotte, NC 28272-1083

CARRINGTON MORTGAGE SERVICES LLC
1600 SOUTH DOUGLASS ROAD

SUITE 200-A

ANAHEIM CA 92806

CARRINGTON MORTGAGE SERVICES LLC
C CHARLES TOWNSEND

AKERMANLLP

2001 ROSS AVENUE SUITE 3600

DALLAS TX 75201

MOTION FOR ENLARGEMENT OF TIME FOR OPENING BRIEF
Case 4:19-cv-04759 Document5 Filed on 02/03/20 in TXSD Page 3 of 4

CARRINGTON MORTGAGE SERVICES LLC
WALTER MCINNIS

AKERMAN LLP

200 IROSS A VENUE SUITE 3600

DALLAS TX 75201

CARRINGTON MORTGAGE SERVICES LLC
MONICA SUMMERS

AKERMAN LLP

112 EPECAN STREET SUITE 2750

SAN ANTONIO TX 78205

CREDIT ONE BANK
PO BOX 60500
CITY OF INDUSTRY CA 91716

INTERNAL REVENUE SERVICE
P O Box 7346
Philadelphia PA 19101-7346

JC PENNEY
PO BOX 960090
ORLANDO FLORIDA 32896

LVNV Funding, LLC
Resurgent Capital Services
PO Box 10587

Greenville, SC 29603-0587

MERCURY CARD SERVICES
POBOX84064
COLUMBUS GA 31908

NATHAN SANCHEZ

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

NATHAN SANCHEZ

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

REX KESLER

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

MOTION FOR ENLARGEMENT OF TIME FOR OPENING BRIEF
Case 4:19-cv-04759 Document5 Filed on 02/03/20 in TXSD Page 4 of 4

ADDISON TX 75001

REX KESLER

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

SHAWNIKA HARRIS

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

SHAWNIKA HARRIS

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
PO Box 248848

Oklahoma City, OK 73124-8848

TARGET CARD SERVICES
P.O. BOX 660170
DALLAS TX 75266-0170

THE BANK OF NEW YORK MELLON AS TRUSTEE
MONICA SUMMERS

AKERMAN LLP

112 E PECAN STREET SUITE 2750

SAN ANTONIO TX 78205

THE BANK OF NEW YORK MELLON AS TRUSTEE
WALTER MCINNIS

AKERMAN LLP

2001 ROSS AVENUE SUITE 3600

DALLAS TX 75201

THOMAS REDER

BARRETT DAFFIN FRAPPIER TURNER AND ENGEL LLP
4004 BELT LINE ROAD SUITE 100

ADDISON TX 75001

Dated: February 3, 2020 ly Mis. j aed Cn ae

Terri Jenkins

MOTION FOR ENLARGEMENT OF TIME FOR OPENING BRIEF
